                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION


KATE LINDSEY,                               )
          Plaintiff,                        )
                                            )
         v.                                 )
                                            )              JUDGMENT
ANDREW SAUL,                                )
Commissioner of Social Security             )
Administration,                             )              Case No. 2:20-CV-50-KS
              Defendant.                    )
                                            )




Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
Consent Motion to Remand Case to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED the Court hereby reverses the Commissioner’s
decision under sentence four of 42 U.S.C. § 405(g), and remands the case to the Commissioner for
further administrative proceedings with respect to Plaintiff’s claim of disability.


This judgment filed and entered on May 28, 2021, with electronic service upon:

Robert Gillikin, Counsel for Plaintiff
W. Everett Lupton, Counsel for Plaintiff
Elisa Donohoe, Counsel for Defendant



                                            PETER A. MOORE, JR.
                                            CLERK, U.S. DISTRICT COURT



DATE: May 28, 2021                   /s/ Shelia Foell
                                           (By): Shelia Foell, Deputy Clerk of Court
